Title: To Thomas Jefferson from William Duane, 24 March 1800
From: Duane, William
To: Jefferson, Thomas



Sir
Aurora Office, March 24, 1800

A copy of the Proceedings of the Senate of the United States, in relation to a publication in “The Aurora,” and ascribing guilt to me in that publication, and a breach of their Privileges, has been left at my office.
It is with pleasure I observe that the justice of the Senate provides, as the constitution prescribes, that I shall “have an opportunity to make any proper defence” for the conduct which has been imputed to me; and as such defence will necessarily involve points of law as well as of fact, I pray you, Sir, to submit to the Senate, a respectful request on my behalf—That I may be heard by Counsel, and have process awarded to compel the attendance of witnesses in my behalf. I am, Sir, With perfect respect

Wm. Duane

